           Case 2:20-cv-00263-RSM-JRC Document 48 Filed 07/01/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      ROBERT RUSSELL,
                                                               CASE NO. 2:20-cv-00263-RSM-JRC
11                              Plaintiff,
                                                               ORDER GRANTING MOTION TO
12              v.                                             SEAL
13      JOSEPH SAMEC, et al.,

14                              Defendants.

15

16          This matter is before the undersigned on referral from the District Court and on plaintiff’s

17   motion to seal certain exhibits offered in support of his motion for preliminary injunction. See

18   Dkt. 22. For the reasons discussed below, the motion to seal is granted.

19          I. Parties’ Arguments

20          In support of his pending motion for a preliminary injunction, plaintiff has submitted

21   under seal 12 images that are the subject of this litigation. See Dkt. 27. Plaintiff requests that

22   these images be kept under seal because they contain “offensive, outrageous, and defamatory

23   materials published by Defendants Joseph Samec and Sean Bishop on various social media

24


     ORDER GRANTING MOTION TO SEAL - 1
           Case 2:20-cv-00263-RSM-JRC Document 48 Filed 07/01/20 Page 2 of 3



 1   accounts.” Dkt. 22, at 1. Defendant Samec opposes the motion on the basis of his contentions

 2   that (1) the images are not attributable to him and (2) the embarrassing nature of the images

 3   alone is not good cause to seal them. See Dkt. 30. Defendant Bishop has not filed any response

 4   to the motion to seal.

 5          II. Procedural Requirements for a Motion to Seal

 6          Local Civil Rule 5(g) allows the court to seal documents and other evidence upon a

 7   showing that a party cannot avoid filing a document under seal and a statute, rule, or prior court

 8   order expressly authorizes the party to file the document under seal or a party files a motion or

 9   stipulated motion to seal before or at the same time the party files the sealed document. LCR

10   5(g)(1)–(2). Plaintiff was allowed to provisionally file the videos under seal pending a Court

11   order on the motion to seal. See LCR 5(g)(2)(B).

12          Regarding the procedural requirements for a motion to seal, plaintiff certifies that he met

13   and conferred with defendant Samec but that they could not reach an agreement regarding the

14   motion to seal. Dkt. 23, at 2. The Court notes that LCR 5(g) requires meeting and conferring

15   with “all” parties but finds good cause to excuse the failure to meet and confer with defendant

16   Bishop, who was in default at the time. See Dkt. 13. Plaintiff takes the position that less

17   restrictive means are not available. See Dkt. 23, at 6.

18          III. Substantive Requirements for a Motion to Seal

19          Even if a party meets the procedural requirements for a motion to seal, the party must

20   overcome the strong presumption of public access to judicial records. See Kamakana v. City &

21   Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To overcome that presumption when a

22   party seeks to file a document under seal in conjunction with a dispositive motion, the moving

23

24


     ORDER GRANTING MOTION TO SEAL - 2
            Case 2:20-cv-00263-RSM-JRC Document 48 Filed 07/01/20 Page 3 of 3



 1   party must show a “compelling reason” to support maintaining the secrecy of the document. Id.

 2   at 1180.

 3          The parties rely on various cases in support of their respective positions, but the Court

 4   finds that Kamakana v. City and County of Honolulu resolves this issue. In that case, the Ninth

 5   Circuit held that although mere “embarrassment” from production of records was not a

 6   compelling reason to seal records, that the records “might” become a vehicle to “circulate

 7   libelous statements” would be a compelling reason. See 447 F.3d at 1179. Here, of course, the

 8   Court has not found that the images are defamatory, outrageous, or otherwise tortious—that is

 9   the subject of the litigation. Nevertheless, because the Court “might” find that the images are

10   defamatory, such is a compelling reason to seal them in this litigation. See also Ultimate Timing,

11   L.L.C. v. Simms, No. C08-1632 MJP, 2010 WL 786021, at *1–*2 & n.1 (W.D. Wash. Mar. 4,

12   2010) (in an action for trade secret misappropriation, sealing records regarding the alleged trade

13   secrets under Kamakana despite that “the Court may [yet] have to decide whether the

14   information is actually a trade secret.”).

15          Nothing in this Order shall be interpreted as a ruling on the merits of whether the images

16   at issue are, in fact, defamatory or otherwise tortious. Because plaintiff has shown a compelling

17   reason to seal the records, the motion to seal (Dkt. 22) is granted.

18          Dated this 1st day of July, 2020.

19

20

21                                                         A
                                                           J. Richard Creatura
22
                                                           United States Magistrate Judge
23

24


     ORDER GRANTING MOTION TO SEAL - 3
